AO 442 (Rev. 11/11) Arrest Warrant
a <<

UNITED STATES DISTRICT COURT
for the

Northern District of lowa

United States of America

 

v. )
) Case No. 19-mj-128
)
MATTHEW DERRICK GUTHRIE
: )
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) _ MATTHEW DERRICK GUTHRIE .
who is accused of an offense or violation based on the following document filed with the court:

 

OG Indictment [} Superseding Indictment O Information © Superseding Information we Complaint
© Probation Violation Petition O Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:
conspiracy to distribute controlled substances in violation of 21 USC 841(a)(1) and 846

Date: iN pe | Ib NY

City and state: _ Sioux City, lowa

 

tpt feet he, Lorgeyn 9
biti ed Ded OT cap
= “a eo

Issuing officer's si;

Kelly K.E. Mahoney, U.S. Chief Magistrate Judge

 

 

 

 

 

 

 

 

 

Printed name and title
Suspect arrested by
AALS . Return
This warrant was rec#agy Name ____ , and the person was arrested on (date)
at (city and state) /; .
_ on 7/1597 in the
: Northern District of - Arresting officer's signature
lowa
Printed name and title
ignature

Case 1:19-mj-00128-KEM Document17 Filed 04/19/19 Page 1of1
